Citation Nr: 9910829	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for blood in the urine, 
claimed as being due to an undiagnosed illness.  

2.  Entitlement to service connection for aching joints, 
claimed as being due to an undiagnosed illness.  

3.  Entitlement to service connection for a sleep disorder, 
claimed as being due to an undiagnosed illness.  

4.  Whether the claim for service connection for a disorder 
of the neck and shoulder is well grounded.  

5.  Service connection for a pulmonary disorder, claimed as 
residuals of granulomatous disease.  

6.  Service connection for residuals of an injury of the 
coccyx.  

7.  Whether the claim for service connection for a skin 
disorder is well grounded.  

8.  Whether the claim for service connection for hearing loss 
is well grounded.  

9.  Whether the claim for service connection for residuals of 
an anti-anthrax vaccine is well grounded.  

10.  Whether the claim for service connection for residuals 
of exposure to fuel fumes is well grounded.  

11.  Whether the claim for service connection for gum disease 
is well grounded.  

12.  Whether the claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), is well grounded.  

13.  Entitlement to a compensable rating for hypertension.  

14.  Entitlement to a compensable rating for residuals of a 
fracture of the right medial malleolus.  

15.  Entitlement to a compensable rating for residuals of an 
excision of a post-auricular cyst.  

16.  Entitlement to a compensable rating for 
gastroesophageal reflux disease (GERD).  

17.  Entitlement to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1979 to May 1995 
and he served in the Southwest Asian Theater from September 
5, 1990 to April 6, 1991. 

This matter initially comes before the Board of Veteran's 
Appeals (Board) from a February 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

Department of Veterans Benefits (DVB) Circular 20-92-29, as 
revised October 11, 1994, established four Area Processing 
Offices (APO's) for adjudicating claims based on exposure to 
environmental agents during Operations Desert Storm/Shield, 
including in the Southern Area to Nashville, Tennessee.  
Later, DVB Circular 20-92-29, was revised July 2, 1997, to 
eliminate the APO's, and now each individual RO adjudicates 
these Persian Gulf claims.  Thus, the claims based on 
exposure to environmental agents during Operations Desert 
Storm/Shield were readjudicated by the Montgomery, Alabama, 
RO in March 1998.  


FINDINGS OF FACTS

1.  The veteran had active service from March 1979 to May 
1995 and he served in the Southwest Asian Theater from 
September 5, 1990 to April 6, 1991.  

2.  The veteran's genitourinary signs and symptoms are not 
associated with an undiagnosed illness, his inservice aching 
joints were due to trauma and acute infections, and his 
inservice sleep disturbance was due to excessive snoring of a 
physiological cause.  

3.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claims of service 
connection for a blood in his urine, aching joints, and a 
sleep disorder.  

4.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for a disorder of the neck and shoulders.  

5.  Restrictive pulmonary disease, claimed as residuals of 
granulomatous disease, was incurred during active service.  

6.  Coccydynia, claimed as residuals of an injury of the 
coccyx, was incurred during active service.  

7.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claims of service 
connection for a skin disorder, a hearing loss, residuals of 
an anti-anthrax vaccine, and residuals of exposure to fuel 
fumes, gum disease, and an acquired psychiatric disorder, to 
include PTSD. 

8.  The veteran has diastolic blood pressure readings 
predominantly of 110 or more but less than 120 and systolic 
readings predominantly in excess of 160 but less than 200.  

9.  The residuals of a fracture of the right medial malleolus 
are manifested by a subjective complaint of increasing pain, 
requiring the use of an elastic support when running, but no 
radiological evidence of malunion and no limitation of 
motion, swelling or instability.  

10.  The are no symptomatic residuals of an excision of a 
post-auricular cyst.  

11.  The veteran takes medication for intermittent 
discomfort due to GERD but there has never been 
radiologically documented ulcers, areas of erosion or 
lesions.  

12.  Because of the assignment of a compensable rating for 
service-connected disability, a 10 percent evaluation under 
the provisions of 38 C.F.R. § 3.324 is not warranted.  


CONCLUSIONS OF LAW

1.  The veteran has not presented well grounded claims of 
entitlement to service connection for blood in the urine, 
aching joints, a sleep disorder, a disorder of the neck and 
shoulder, a skin disorder, a hearing loss, residuals of an 
anti-anthrax vaccine, and residuals of exposure to fuel 
fumes, gum disease, and an acquired psychiatric disorder, to 
include PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317, 
3.385 (1998).  

2.  Restrictive pulmonary disease, claimed as residuals of 
granulomatous disease, was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 1991); 38 
C.F.R. § 3.303 (1998).  

3.  Coccydynia, claimed as residuals of an injury of the 
coccyx, was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).  

4.  A rating of 20 percent, but not in excess thereof, is 
warranted for hypertension.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 	3.321(b)(1), 4.1, 4.2, 4.7, 4.21, Diagnostic 
Code 7101 (1998).  

5.  A compensable rating for residuals of a fracture of the 
right medial malleolus is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 
4.40, 4.45, 4.59, Diagnostic Code 7101 (1998).  

6.  A compensable rating for residuals of an excision of a 
post-auricular cyst is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 
Diagnostic Code 7819-7804-7805-7806 (1998).  

7.  A compensable rating for GERD is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.21, Diagnostic Code 7307 (1998).  

8.  A 10 percent evaluation based on multiple noncompensable 
service-connected disabilities which interfere with 
employability is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.324 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as held below, the veteran's claims are plausible and 
thus "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), which mandates a duty to assist in 
developing all pertinent evidence.  As to those claims which 
are well grounded, the veteran was provided with VA 
examinations in June 1995.  No further evidentiary or 
procedural development has been requested nor is any need for 
such development apparent to the Board.  It is the 
determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  

Background

On examination for service entrance in February 1979 no 
pertinent abnormally.  In March 1979 the veteran complained 
of a headache, body aches, coughing, and a nosebleed.  In 
April 1979 he complained of, and the assessment was, low back 
pain.  

In March 1981 the veteran had influenza.  In February 1983 
the veteran had headaches, bodily aches and pains.  The 
assessment was coryza ("ceryza").  (Coryza is "a common 
cold."  Watson v. Brown, 4 Vet. App. 309, 311 (1993).)  In 
September 1982 he twisted and sprained his left ankle.  In 
January 1984 he had an upper respiratory infection (URI).  In 
June 1984 he complained of pain in his neck, the fringes of 
his shoulder blades, and his knees.  A mild flu was to be 
ruled out.  In August 1984 he complained of right ear pain 
with sinus drainage and on examination his right tympanic 
membrane was retracted.  The assessment was congestion.  

In November 1984 the veteran had a URI and chicken pox with 
associated backaches.  In March 1985 he fractured his right 
ankle.  Although a clinical notation of April 16, 1985 
reflects that X-rays revealed good union, a subsequent April 
1985 X-ray revealed "an old transverse healed nonunion 
fracture throughout the medial malleolus."  There was 
osteophyte deposition throughout the anterolateral aspect of 
the distal shaft of the right fibula but there was no 
evidence of recent fracture or dislocation.  Surgery was 
scheduled on his right ankle in August 1985 but cancelled 
when fibrous union of the right medial malleolus was found.  
He had another viral syndrome or URI in November 1985 and in 
February 1986 he had a viral syndrome with associated bodily 
aches.  In November 1986 he had yet another URI.  In August 
1988 the veteran sustained an abrasion of the left leg and in 
October 1988 he had a URI.  

In February 1990 the veteran complained of pain in his 
stomach and neck and the assessment was that gastritis was to 
be ruled out and an upper gastrointestinal (UGI) X-ray series 
revealed gastritis and duodenitis secondary to hyperacidity 
without demonstrated mucosal ulceration.  In September 1991 
he had bronchitis.  In January 1992 he complained of a cough 
and bodily aches and the assessments were a viral syndrome 
and a muscle strain of the left leg.  In March 1992 he was 
seen for excessive snoring.  Consideration was given to 
performing a uvulopalatopharyngoplasty (UPPP) or septoplasty.  
In April 1992 he complained of stress.  He had marital 
problems and there had been a recent death in his family.  
The assessment was an acute grief reaction.  

In October 1992 fuel ran over the veteran's head and he 
complained of a rash and itching of his scalp.  In November 
1992 he sprained his left wrist.  In April 1993 he complained 
of pain near his tailbone when lying flat but not when 
sitting except on a hard surface.  The assessment was a 
coccygeal sprain.  A lumbosacral X-ray revealed mild convex 
left scoliosis with the apex at L3 without underlying 
fracture, spondylolisthesis or spondylolysis.  The distal 
aspect of the coccyx was angulated anteriorly but was a 
normal variant.  

In July 1993 the veteran complained of frequent urination but 
without dysuria or hematuria and it was noted that he had an 
abnormal urinalysis.  He also reported having stress at work 
and with his family.  He reported having lost 15 lbs. and 
having insomnia.  He was tearful when discussing his 
stresses.  He was to be referred to a psychiatric unit for 
counseling and medication.  

A general physical examination in October 1993 revealed no 
pertinent abnormality.  In an adjunct medical history 
questionnaire the veteran reported having or having had 
frequent or painful urination; bone, joint or other 
deformity.  It was indicated that he had been treated in 
Germany for anxiety and depression and in 1992 had been 
treated for a snoring problem.  A July 1994 chest X-ray 
revealed multiple small calcified granulomata in both lungs 
but the lungs were otherwise clear.  An August 1994 chest X-
ray revealed evidence of old granulomas scattered throughout 
both lung fields but there was no evidence of active 
pulmonary pathology.  The impressions were old granulomatous 
disease and no evidence of active cardiopulmonary pathology.  
In October 1994 it was noted that the veteran was spilling 
protein and blood in his urine.  

In January 1995 the veteran complained of pain behind his 
neck and to the left shoulder blade of one day's duration.  
There was no history of trauma but he had a runny nose and a 
headache.  He reported being under much stress, related to 
his job and his family.  He had been seen last week at a 
mental health unit but there was no information as to when he 
would be seen again.  The assessment was headaches related to 
stress.  He was to continue his plan to be seen at a mental 
health unit.  Another clinical notation that same day 
reflects that he had a skin lesion with a questionably 
underlying cyst.  An inflamed epidermal inclusion cyst was 
removed from behind his left ear.  In February 1995 he 
sprained his right ankle.  A February 1995 chest X-ray 
revealed his lungs were clear.  

The March 1995 examination for service retirement revealed no 
pertinent abnormality and his blood pressure was 138/85.  In 
an adjunct medical history questionnaire the veteran reported 
having or having had swollen or painful joints; frequent or 
severe headaches; skin disease; cramps in his legs; frequent 
or painful urination; bone, joint or other deformity; painful 
or trick shoulder; recurrent back pain; frequent trouble 
sleeping; depression or excessive worrying; and nervous 
trouble of some sort.  

VA general medical examination in June 1995 noted that the 
veteran had been unemployed for the last month.  He reported 
having twisted and fractured his right ankle in 1979 but 
still having increasing pain such that when he ran he needed 
an elastic support.  He reported that since having injured 
the base of his spine when he fell in 1990 he has had 
intermittent pain in his coccyx when sitting down.  He had 
taken Tagamet for epigastric pain in 1990, for about a year, 
and then changed to Zantac which he now took twice daily.  
Reportedly an upper gastrointestinal X-ray series had 
revealed a gastric ulcer.  He complained of intermittent 
discomfort in the pit of his stomach, especially when under 
stress but he had no history of hematemesis or melena.  He 
had taken medication for hypertension for a short time but 
was subsequently told he no longer had elevated blood 
pressure.  In 1991 he had been exposed to fuel fumes while in 
the Persian Gulf but he had no history of a cough, 
expectoration or hemoptysis.  He had intermittent discomfort 
at the site of a 1994 removal of a cyst from behind his left 
ear.  In 1992 a rash in his intergluteal space had been 
treated with an ointment.  

The veteran reported that in 1991 he had had blood in his 
urine for which he had had some tests, the nature of which he 
could not recall, but was never told that he had a problem 
that needed treatment.  In 1994 he was told that a chest X-
ray had revealed calcified granulomas.  When he had returned 
from the Persian Gulf he had had intermittent migratory joint 
pains but he did not know if this was related to his age or 
to his service in the Persian Gulf.  

On examination the veteran was in no acute distress.  He was 
60 inches in height and weighed 175 lbs.  His posture and 
gait were normal.  There was no eruption or jaundice of his 
skin.  His neck was supple.  His dentition was grossly 
normal.  His tympanic membranes were clear and without 
perforation and there was no discharge from his ears.  There 
was no clinical evidence of cardiomegaly.  Blood pressure 
readings were 186/116, 168/98, 188/113.  He had no varicose 
veins or deep vein thrombosis.  His chest was clear to 
percussion and auscultation.  He had no trouble running or 
going up a flight of stairs.  He had normal bowel sounds and 
there was no abdominal tenderness, masses or organomegaly.  
There was no evidence of a ventral or femoral hernia.  He had 
a readily reducible right inguinal hernia.  He had no urinary 
frequency or dysuria.  He had full range of motion of all 
joints with no swelling or instability of the joints.  There 
was no evidence of clinical endocrinopathy and he had no 
localizing or lateralizing neurological signs.  
Psychiatrically, and with respect to his personality, his 
behavior and comprehension appeared normal and he appeared to 
be emotionally stable.  A blood count and urinalysis were 
within normal limits.  An electrocardiogram was normal.  A 
chest X-ray revealed no acute process but there was an old 
focal scar of the left lung base from old calcified 
granulomas.  Pulmonary function testing revealed a mild 
restrictive disease.  X-rays also revealed an old fracture of 
the medial malleolus and distal fibula and an old injury of 
the coccygeal segments.  

The diagnoses included status post old right ankle fracture 
involving the medial malleolus and distal fibula; history of 
a gastric ulcer; mild coccydynia, status post questionable 
coccyx fracture; easily reducible right inguinal hernia; 
hypertension; mild restrictive pulmonary disease; and 
probable rheumatoid arthritis.  He needed to be referred for 
treatment of hypertension, a heart murmur, and the right 
inguinal hernia.  

On VA psychiatric examination in June 1995 it was noted that 
the veteran had been in the Persian Gulf War but had no prior 
history of mental illness.  A psychiatrist had seen him when 
he had been stationed in Germany and when in California for 
possible stress and insomnia.  He was not taking any 
psychotropic medication.  He was currently unemployed but 
looking for possible employment.  He reported having some 
difficulty sleeping, due mostly to early morning awakening, 
since 1989.  However, he denied being depressed.  He stated 
that mentally he was in good shape.  He had a normal appetite 
and libido and also denied having suicidal thoughts.  

On mental status examination the veteran appeared to be well 
developed and well nourished.  He was cooperative and his 
speech was normal and goal directed.  His thought process was 
without looseness of association or flight of ideas.  His 
thought content was without auditory or visual 
hallucinations.  No paranoia or delusions were noted.  He 
denied suicidal and homicidal ideation.  In describing his 
mood he stated that he felt "good."  His affect was 
appropriate and euthymic.  His insight and judgment were 
unimpaired.  He was alert and oriented as to time, place, and 
person.  His cognitive functions were intact.  He could name 
current as well as past presidents.  His memory functions 
were intact for "registration", immediate recall and remote 
memory.  He could recall three words after ten minutes 
without difficulty.  His overall cognition and language 
skills were intact.  With respect to diagnoses it was 
reported that there was no diagnosis as to Axis I or Axis II.  
He had moderate psychosocial stressors which included his 
recent retirement and current unemployment.  

On VA dental examination in June 1995 it was reported that a 
routine inservice dental examination in 1993 had noted 
gingivitis and his teeth had been cleaned.  No surgery had 
been done.  Deep sealings had been done on one occasion.  The 
veteran complained of occasional bleeding when brushing and 
flossing his teeth and some occasional sensitivity of the 
right maxilla.  Panorex films showed some decrease in bone 
level generally throughout the maxilla and mandible.  All of 
his teeth were present except for one bicuspid in each 
quadrant.  Teeth 5, 7, and 8 had had root canals and were 
uncrowned.  With respect to disability effect on everyday 
activities there was no effect.  There was no ancillary 
problem as a result of any dental condition.  The impression 
was that there was some staining of his teeth, slight 
calculus, and mild gingival recession, especially the 
maxillary palatal molar areas.  He had prominent mandibular 
tonus, bilaterally, and his oral gingival tissues were red, 
somewhat boggy, and inflamed.  The diagnoses were early 
periodontitis with slight gingival recession and two 
uncrowned teeth treated with root canals.  

Service Connection

Under 38 U.S.C.A. § 5107(a) a claimant has the burden of 
submitting evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A well 
grounded claim is one which is plausible, i.e., "meritorious 
on its own or capable of substantiation" it need not be 
conclusive but only possible to meet the burden of section 
5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990.  
"[M]ore that just an allegation" is required, "the statute 
provides that [the claim] must be accompanied by evidence."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In this 
determination, evidence which is competent is generally 
presumed to be credible.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (citing King v. Brown, 5 Vet. App. 19, 21 
(1993)).  The quality and quantity of the evidence required 
depends upon the issue presented and where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required and not merely lay 
testimony because lay persons are not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993) (citing Murphy, id., and Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  

In determining well groundedness, only the evidence in 
support of the claim is evaluated and that evidence is 
generally presumed to be credible.  Arms v. West, 12 Vet. 
App. 188, 195 (1999) (citing Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995) and King v. Brown, 5 Vet. App. 19, 21 
(1993)) and Hickson v. West, No. 96-1669, slip op. at 7 (U.S. 
Vet. App. Mar. 16, 1999) (replacing Hickson v. West, 11 Vet. 
App. 374 (1999) (decided August 17, 1998)).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table).  

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology, which may be shown by medical evidence or lay 
evidence, is required.  38 C.F.R. § 3.303(b) (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. Brown, 
7 Vet. App. 398, 406 (1995); Hickson v. West, No. 96-1669, 
slip op. at 7 (U.S. Vet. App. Mar. 16, 1999) (replacing 
Hickson v. West, 11 Vet. App. 374 (1999) (decided August 17, 
1998)).  

The second and third elements in Caluza can be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was 'noted' during service or during a presumptive period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  Alternatively, service connection 
may be established under § 3.303(b) by evidence of (i) the 
existence of a chronic disease inservice or a presumptive 
period and (ii) present manifestations of the same chronic 
disease.  Savage, Id.  See also Brewer v. West, 11 Vet. 
App. 228, 231-34 (1998).  

The doctrine of resolution of doubt in favor of a claimant is 
not applicable in determinations of well groundedness.  It is 
only after the initial burden of submitting a well grounded 
claim has been met that the doctrine of resolving doubt in 
the claimant's favor, under 38 U.S.C.A. § 5107(b) (West 1991) 
arise.  The benefit of the doubt doctrine does not ease the 
initial burden of submitting a well grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, to 
establish service connection there must be medical evidence 
of a current disability, see Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well- grounded claim set 
forth in Caluza, supra), petition for cert. filed, No. 97-
7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Positive medical 
evidence of nexus may be rebutted, in an appropriate case, by 
medical evidence that demonstrates the significance of a lack 
of continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  An alternative method, under 38 
C.F.R. § 3.303(b), is that there may be a "chronic" disease, 
such as a psychosis, which (1) manifests and is identified as 
such in service (or under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more, even if there is no inservice 
evidence thereof) and the same condition currently exists; or 
(2) a disease manifests itself during service (or in a 
presumptive period) but is not identified until later and 
there is a showing of post service continuity of symptoms and 
medical evidence relates the symptoms to the current 
condition.  Rose v. West, 11 Vet. App. 169, 171-72 (1998) 
(citing Savage v. Gober, 10 Vet. App. 488, 495-98 (1997)).  

Undiagnosed Illness

Under 38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. 
§ 3.317(a)(1)(i) (1998) service connection is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms 
such as those listed in paragraph (b) of this section, 
provided that such disability became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  

Under 38 C.F.R. § 3.317(d)(1) a "Persian Gulf veteran" is a 
veteran who served on active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.   

Moreover, 38 C.F.R. § 3.317(a)(1)(ii) requires that the 
disability cannot be attributed to any known clinical 
diagnosis by history, physical examination, and laboratory 
tests. 

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

38 C.F.R. § 3.317(b) provides that signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
skin, (3) headache, (4) muscle pain, (5) joint pain, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, and 
(12) abnormal weight loss.  

However, under 38 C.F.R. § 3.317(c)(1), (2), and (3) service 
connection is not warranted if (1) there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  

Initially, the relevant time period was two years.  However, 
recently, 38 C.F.R. § 3.117 was amended by an interim rule to 
extend the presumptive period to December 31, 2001.  62 Fed. 
Reg. 23138-23139 (April 29, 1997) (now 38 C.F.R. 
§ 3.317(a)(1)(i) (1997)).  

Here, the initial adjudicative action was completed prior to 
the extension of the presumptive time period from two years 
to December 31, 2001.  However, the claim was readjudicated 
in March 1998 under the amended presumptive time frame.  

However, VAOGCPREC 8-98 provides that service connection is 
not warranted under 38 U.S.C.A. § 1117 (West 1991) and 38 
C.F.R. § 3.317 (1998) for any diagnosed illness, regardless 
of whether the diagnosis may be characterized as poorly 
defined.  

In this case the veteran is a Persian Gulf War veteran.  

Blood in the urine, aching joints, and a sleep disorder, 
claimed as being due to an undiagnosed illness

Blood in the veteran's urine (hematuria) was detected during 
active service; however, this is not a sign or symptom listed 
at § 3.317(b) as one which may be a manifestation of an 
undiagnosed illness.  Indeed, hematuria would necessarily 
involve the genitourinary system and signs and symptoms of 
the genitourinary system are not listed as those which may be 
a manifestation of an undiagnosed illness (unlike the 
gastrointestinal and cardiovascular systems).  While the list 
of signs and symptoms at § 3.317(b) is not inclusive, no 
medical evidence has been presented which would demonstrate 
or even suggest or indicate that such signs or symptoms are 
or could be associated with an undiagnosed illness.  

With respect to aching joints, one of the basic criteria for 
service connection is that the condition may not be 
attributed to any known cause.  Here, the veteran's multiple 
bodily aches during service were due to repeated traumas as 
well as to muscular aches associated with acute viral or 
upper respiratory infections.  

As to a sleep disorder, this complaint during service was 
shown to be due to excessive snoring due to a physiological 
cause (for which surgery was considered).  He also complained 
of insomnia which was associated with acute stress during 
service.  Accordingly, service connection cannot be 
established based on the regulations applicable to 
"undiagnosed illness" in veterans of the Persian Gulf War.  

Nevertheless, service connection could still be established 
if it can be shown that the claimed disorders are the result 
of the veteran's service.  In this regard, to be deemed well 
grounded, the claims must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
This evidence must include competent medical evidence of 
causality between incidents of service and the disability for 
which he is claiming service connection.  Grivois v. Brown, 6 
Vet. App. 136 (1994).  

None of the medical evidence of record establishes that the 
veteran now has a genitourinary disorder manifested by 
hematuria or that he now has a chronic sleep disorder.  
Further, there is no medical evidence linking his claimed 
aching joints to the recently diagnosed probable rheumatoid 
arthritis and the Board must observe that this recent 
diagnosis of probable rheumatoid arthritis has not been 
established by X-rays or laboratory studies.  

Lastly, as to any belief by the veteran that there is a 
relationship between service and his claimed disabilities, it 
is noted that he is a layman, and, as such, is not competent 
to give an opinion requiring medical knowledge such as 
involved in making diagnoses or explaining the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  



Neck and Shoulder Pain

In 1984, 1990, and again in 1995 the veteran complained of 
pain in the neck or shoulders but a different possibly 
etiology was suspected on each occasion.  The suspected 
causes were, in 1984, a flu; in 1990, gastritis; and in 1995, 
stress.  However, no specific or identifiable pathology or 
disease of the neck or shoulders has ever been identified.  
Also, on the recent VA examination in 1995 he had no 
complaints referable to the neck or shoulders.  Accordingly, 
the claim for service connection for a disorder of the neck 
and shoulders is not well grounded.  

Pulmonary disorder, claimed as residuals of granulomatous 
disease

The veteran had multiple URIs during active service and 
bronchitis was noted in September 1991.  Repeated chest X-
rays revealed small-calcified granulomata.  However, no 
active pulmonary disease was identified or diagnosed during 
service.  38 C.F.R. § 3.303(b) provides that not every cough 
in service will permit service connection of pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  On the other hand, 38 C.F.R. § 3.303(d) provides 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  

Here, mild restrictive pulmonary disease was clinically 
identified by VA pulmonary function tests in June 1995, only 
one month after service discharge.  Consequently, in the 
judgment of the Board this restrictive pulmonary disease is 
of service origin and warrants service connection.  

Residuals of an injury of the coccyx

In April 1993 the veteran injured his coccyx and an X-ray 
revealed a type of angulation which was considered to be a 
normal variant.  While on VA examination in 1995 the veteran 
erroneously reported the date of the inservice injury, he 
also stated that he had continued to have pain at that site, 
intermittently, since that time.  After physical examination 
the diagnoses included mild coccydynia as a residual of a 
questionable fracture.  Although X-rays inservice never 
documented a fracture, the statement on VA examination in 
1995 was, in essence, that the coccydynia was due to the 
documented inservice trauma.  This is, in substance, a 
medical opinion as to the etiology of the coccydynia and 
serves as the medical nexus between the inservice injury and 
the current coccydynia.  Accordingly, service connection for 
coccydynia is warranted.  

Skin Disorder

The veteran is service connected for residuals of an excision 
of a post-auricular cyst, rated noncompensably disabling.  In 
October 1992 he had a transitory scalp rash when fuel spilled 
on his head and on VA examination in 1995 he reported having 
been treated with an ointment for an intergluteal rash in 
1992.  However, the clinical record is otherwise devoid of 
evidence of a chronic disorder or disease of the veteran's 
skin and no abnormality of his skin was found on the recent 
1995 VA examination.  Thus, the claim for service connection 
for a skin disorder is not well grounded because no current 
disability is clinically shown.  

Hearing Loss

38 C.F.R. § 3.385 (1998) provides the criteria for 
determining whether a hearing loss exists for VA purposes and 
states:

For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The veteran underwent audiological evaluations at service 
entrance, in October 1981, in May 1982, in November 1985, in 
November 1987, in November 1988, on general physical 
examination in October 1993, and at service discharge in 
March 1995.  These included threshold levels at 500; 1,000; 
2,000; 3,000; and 4,000 Hertz.  On all of these occasions his 
hearing threshold levels, in decibels, were 20 or below 
except for an isolated 25 decibel threshold in the right ear 
at 500 Hertz in November 1987.  He also had a 40 decibel 
threshold at 6,000 Hertz in the right ear at service 
discharge.  

On an authorized audiological evaluation in June 1995, pure 
tone thresholds, in decibels, were as follows:

Hertz	500	1,000	2,000	3,000	4,000	Average
Right	10	10	10	10	10		10
Left	 	10	10	10	10	10		10

Speech audiometry revealed speech recognition ability of 100 
percent in the both ears.  The diagnosis was that the 
veteran's hearing was within normal limits in each ear.  

Accordingly, for VA purposes, the veteran does not have a 
hearing loss and does not have the required current 
disability for a well grounded claim.  Thus, a current 
hearing loss is not shown and for this reason the claim for 
service connection for hearing loss is not well grounded.  

Residuals of an anti-anthrax vaccine and residuals of 
exposure to fuel fumes

As indicated above, the veteran had an acute dermatological 
reaction when fuel was spilled on his scalp during service 
but the service medical records are devoid of clinical 
documentation that he has chronic disability due to an anti-
anthrax vaccine or residuals of exposure to fuel fumes.  
Also, there is no current disability shown to be due to such 
causative factors.  Thus, these claims are not well grounded.  

Gum Disease

The veteran was given dental treatment during military 
service.  The VA dental examination in 1995 yielded diagnoses 
of periodontitis and gingival recession.  

Periodontal disease is any of a group of pathological 
conditions that affect the surrounding and supporting tissues 
of the teeth.  Simington v. West, 11 Vet. App. 41, 42 (1998).  

38 C.F.R. § 4.149 (1998) provides that "[t]reatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment."  

Because the veteran's claimed dental disability is a form of 
disease of the gums, service connection may not be granted 
for compensation purposes.  

Psychiatric Disorder, including PTSD

The veteran was seen during military service for some 
psychological or psychiatric symptoms associated with work-
related and family stress.  Although the veteran reported 
having or having had psychiatric symptoms at service 
retirement, the recent VA psychiatric examination in 1995 
yielded no diagnosis of a psychiatric disorder.  

Additionally, the veteran has not alleged either a combat or 
non-combat stressors which could have given rise to PTSD nor 
is there a credible diagnosis of PTSD contained within the 
record, as required by 38 C.F.R. § 3.304(f) (1998).  Thus, 
the claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is not well grounded.  



Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

Hypertension

The criteria in the VA's SCHEDULE FOR RATING DISABILITIES, codified 
in C.F.R. Part 4, for evaluating the degree of impairment 
resulting from service-connected cardiovascular disorder were 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1996), with 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1998), effective 
January 12, 1998.  

The most recent rating action and supplemental statement of 
the case, in March 1998, did not cite or apply the new 
criteria.  However, for reasons which will be explained, the 
Board concludes that the veteran will not be prejudiced by 
the Board's review of his claim on appeal because due process 
requirements have been met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 
1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOGCPREC 11-97 at 
1; Karnas, 1 Vet. App. at 312-13.  This determination depends 
on the facts of the particular case and therefore is made on 
a case-by-case basis.  VAOGCPREC 11-97 at 2. 

The criteria in effect prior to January 12, 1998 provided 
that a minimum 10 percent rating was for assignment for 
hypertensive vascular disease (essential hypertension) if 
diastolic blood pressure was predominantly 100 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1996).  A 20 percent 
rating was for assignment for hypertensive vascular disease 
(essential hypertension) if diastolic blood pressure was 
predominantly 110 or more with definite symptoms.  Id.  Note 
Two (2) provided that when continuous medication was 
necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more, a minimum 
rating of 10 percent was to be assigned.  

The criteria which became effective January 12, 1998, provide 
for a minimum 10 percent rating for hypertension with 
diastolic pressure predominantly 100 or more, or: systolic 
pressure predominantly 160 or more, or; a minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
is predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101 
(1998).  

While the veteran took medication for hypertension for only a 
short time during service, the recent VA examination in 1995 
revealed three out of three systolic readings were in excess 
of 160 and two of three diastolic readings were in excess of 
100.  Indeed, two of three diastolic readings were not only 
in excess of 100 but were in excess of 110 (and all three 
readings had systolic readings of less than 200 and diastolic 
readings of less than 120).  

Here, the veteran meets the criteria for a 10 percent rating 
under the old and the new hypertension rating criteria.  
However, the old rating criteria for a 20 percent rating 
required not only diastolic readings in excess of 110 but 
also definite symptom; whereas, the new criteria for a 20 
percent rating are based solely on blood pressure readings 
(as described above) and do not require the presence of 
"definite symptoms."  

Accordingly, a 20 percent rating for hypertension is 
warranted.  

Residuals of a fracture of the right medial malleolus

A noncompensable rating is assigned for this disorder under 
DC 5271, on the basis of limitation of motion, with a 10 
percent rating being warranted for moderate limitation of 
motion and 20 percent for marked limitation of motion.  
However, in this case the recent VA examination in 1995 found 
full range of motion and no swelling or instability of all of 
the veteran's joints.  Also, X-rays have not documented the 
presence of arthritis and the recent 1995 VA X-ray noted only 
the residuals of fractures of the right medial malleolus and 
distal right fibula.  However, while the inservice injury 
also involved fracture of the distal fibula, DC 5262 requires 
that for the minimum 10 percent rating for impairment of the 
fibula (or tibia) that there be malunion with slight 
disability of either the knee or the ankle.  

Here, no malunion is currently shown nor is any disability of 
the knee or ankle.  While the veteran reported having had 
increasing ankle pain such that when he ran he needed an 
elastic support, his gait was normal.  In the judgment of the 
Board, the residual functional impairment is not such as to 
warrant a compensable rating, even when the disabling effects 
of pain are considered, as required under 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (1998).  Generally see DeLuca v. Brown, 8 Vet. 
App. 202, 206-08 (1995). 

Residuals of an excision of a post-auricular cyst

This disorder is assigned a noncompensable rating under DC 
7819, as a benign skin growth and, in turn, provides for 
rating either on the basis of a scar or as for eczema.  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DC 7803 and 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.  

Under 38 C.F.R. § 4.118, DC 7806, eczema when manifested by 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area warrants a noncompensable 
rating.  When eczema is manifested by exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, a 10 percent rating is warranted. 

There is no clinical evidence that following the inservice 
excision of a cyst behind the left ear that there was any 
residual scarring.  However, even assuming there was a 
residual scar, there is no clinical evidence that any such 
scar is anything other than completely asymptomatic nor is 
there any evidence of any active dermatological process at 
the site of such a scar.  Moreover, there has been no 
recurrence of the cyst.  Thus, a compensable evaluation is 
not warranted.  

GERD

A noncompensable rating has been assigned for the service-
connected GERD under DC 7307 for gastritis which provides for 
a 10 percent rating when there are small nodular lesions, and 
symptoms, and for a 30 percent rating when there are multiple 
small eroded or ulcerated areas and symptoms.  A 60 percent 
rating is warranted when there are severe hemorrhages, or 
large ulcerated or eroded areas.  

In this case the recent VA examination in 1995 noted that the 
veteran had no history of hematemesis or melena.  He 
complained of intermittent discomfort, especially when under 
stress, and continued to take medication.  On examination 
there was no abdominal tenderness, masses or organomegaly.  
While a purported history of a document gastric ulcer was 
reported on VA examination in 1995, the service medical 
records reflect only that a UGI X-ray in 1990 revealed 
gastritis and duodenitis.  There has never been a documented 
gastric or duodenal ulcer, areas of erosions or lesions.  

Since there are no objective clinical findings of active 
pathology it is the judgment of the Board that a compensable 
rating is not warranted.  

38 C.F.R. § 3.324

Under the provisions of 38 C.F.R. § 3.324 (1998):

Whenever a veteran is suffering from two or more 
separate permanent service-connected disabilities of 
such character as clearly to interfere with normal 
employability, even though none of the disabilities 
may be of compensable degree under the 1945 Schedule 
for Rating Disabilities the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.  

The assignment of a compensable rating for service-connected 
disability precludes the application of 38 C.F.R. § 3.324 
and, thus, that claim is now moot.  



Extraschedular Rating

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
for the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated, or which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

With respect to the claims which are well grounded, when all 
the evidence is assembled, the Board is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

The veteran's claims for service connection for blood in the 
urine, aching joints, and a sleep disorder, a disorder of the 
neck and shoulder, a skin disorder, hearing loss, residuals 
of an anti-anthrax vaccine, residuals of exposure to fuel 
fumes, gum disease, and an acquired psychiatric disorder, to 
include PTSD, are denied as not well grounded. 

Service connection for restrictive pulmonary disease and for 
coccydynia is granted.  

A 20 percent rating for hypertension is warranted subject to 
applicable law and regulations governing the award of 
monetary benefits.  

A compensable rating for residuals of a fracture of the 
right medial malleolus, for residuals of an excision of a 
post-auricular cyst, and for GERD is denied.  

A compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 is denied.  



		
	L. M . BARNARD
	Acting Member, Board of Veterans' Appeals



 

